FILED
                            NOT FOR PUBLICATION
                                                                              MAR 18 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MEI RONG XUE,                                    No.   17-70055

              Petitioner,                        Agency No. A096-072-535

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 15, 2022**
                               Las Vegas, Nevada

Before: RAWLINSON and BENNETT, Circuit Judges, and COGAN,*** District
        Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Brian M. Cogan, United States District Judge for the
Eastern District of New York, sitting by designation.
          Petitioner Mei Rong Xue (Xue) is a native and citizen of the People’s

Republic of China. She seeks review of an order from the Board of Immigration

Appeals (BIA) dismissing her appeal of the denial of her applications for asylum

and withholding of removal based on an adverse credibility finding made by the

Immigration Judge (IJ).1 We have jurisdiction under 8 U.S.C. § 1252 and we

DENY the petition.

          We review adverse credibility determinations for substantial evidence and

must uphold the agency’s adverse credibility determination “unless the evidence

compels a contrary result.” Li v. Holder, 629 F.3d 1154, 1157 (9th Cir. 2011).

Because Xue filed her asylum application before May 11, 2005, we also apply pre-

REAL ID Act standards. See Sinha v. Holder, 564 F.3d 1015, 1021 n.3 (9th Cir.

2009). To satisfy these standards, “the IJ or BIA must identify specific, cogent

reasons for an adverse credibility finding and the reasons must strike at the heart of

the [asylum] claim.” Enying Li v. Holder, 738 F.3d 1160, 1163 (9th Cir. 2013)

(citation and internal quotation marks omitted.)




      1
        The BIA also concluded that the IJ properly denied Xue’s request for CAT
relief. However, Xue waived any challenge to this conclusion by not addressing it
in her opening brief. See Escobar Santos v. Garland, 4 F.4th 762, 764 n.1 (9th Cir.
2021).
                                           2
          The record does not compel the conclusion that Xue credibly established

her identity. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003)

(characterizing identity as a “key element[] of the asylum application”). In support

of her asylum and withholding of removal claims, Xue provided a People’s

Republic of China Resident Identification Card. However, the Department of

Homeland Security’s Forensic Document Laboratory concluded that the card was

counterfeit, and Xue’s testimony regarding how she received the card was

inconsistent. Because establishing Xue’s identity went to the heart of her asylum

claim, the counterfeit document and inconsistent testimony constituted substantial

evidence supporting the agency’s determination. See Desta v. Ashcroft, 365 F.3d

741, 744-45 (9th Cir. 2004) (denying a petition challenging an adverse credibility

determination when “there was support for the IJ’s conclusion that several

documents may have been fraudulent,” “there were material inconsistencies in

petitioner’s testimony,” and the genuineness of the documents and inconsistencies

“[went] to the heart of [petitioner’s] claim”).

          PETITION DENIED.2




      2
       The temporary stay shall remain in effect until issuance of the mandate.
See Ninth Circuit General Order 6.4(c).
                                           3